 



Exhibit 10.1
FAMOUS DAVE’S OF AMERICA, INC.
EMPLOYEE STOCK PURCHASE PLAN — 2008
(Effective as of January 1, 2008)
1. Purpose of the Plan. The FAMOUS DAVE’S OF AMERICA, INC. EMPLOYEE STOCK
PURCHASE PLAN — 2008 (the “Plan”) is intended to provide a method whereby
eligible employees of FAMOUS DAVE’S OF AMERICA, INC. (the “Company”) and its
Designated Subsidiaries will have an opportunity to purchase shares of the
common stock of the Company (the “Common Stock” and individual shares of which
are referred to as “Shares”) through a Plan Service Provider as designated by
the Company. The Plan is not intended to qualify as an “employee stock purchase
plan” under Section 423 of the Code.
2. Definitions. For purposes of the Plan, the following terms shall have the
respective meanings set forth below:
     2.1 “Account” means the record of all remaining funds that have been
contributed to the Company by each individual Participant under Section 7 for
the purpose of purchasing Shares pursuant to Purchase Rights granted under the
Plan. A Participant’s Account shall be subject to the conditions and limitations
set forth in Section 7 and other provisions of this Plan.
     2.2 “Board” means the Board of Directors of the Company.
     2.3 “Business Day” means any day (other than a Saturday, Sunday or legal
holiday in the State of Minnesota) on which banks are permitted to be open in
Minneapolis, Minnesota.
     2.4 “Code” means the Internal Revenue Code of 1986, as amended.
     2.5 “Plan Service Provider” means a third party provider registered with
the Securities and Exchange Commission and selected by the Company for
assistance with plan administrative services.
     2.6 “Payroll Deduction Limit” means the minimum and maximum amount of
Payroll Deductions that a Participant may make during a Purchase Period as
established by the Board, which may be expressed as a set amount of Eligible
Compensation.
     2.7 “Designated Subsidiary” means any Subsidiary whose employees have been
designated by the Board or the Plan Administrator to be eligible, subject to
Section 4, to become Participants under the Plan.
     2.8 “Eligible Compensation” means the amount of a Participant’s
compensation set by the Board at the time of the Offering which is used to
determine the amount of the Payroll Deductions that the Participant can make to
the Participant’s Account.

1



--------------------------------------------------------------------------------



 



     2.9 “Eligible Employee” means any employee of the Company or a Designated
Subsidiary who
     2.9.1 is in the employ of the Company or any of its Designated Subsidiaries
as either a full-time Support Center Associate or a full-time Restaurant Manager
as of the Enrollment Deadline,
     2.9.2 has been so employed for at least ninety (90) consecutive days as of
the Enrollment Deadline, and
     2.9.3 is not an employee whose customary employment is for five months or
less in any calendar year.
     2.10 “Enrollment Date” for a Participant means the date specified by the
Company or the Plan Administrator for each Purchase Period.
     2.11 “Enrollment Deadline” means the date before the beginning of a
Purchase Period as specified by the Company from time to time for an Eligible
Employee to submit an Enrollment/Change Form.
     2.12 “Enrollment/Change Form” means such form as is specified by or
otherwise acceptable to the Plan Administrator which sets forth the amount of
the Payroll Deductions that the Eligible Employee elects to contribute to the
purchase of Shares.
     2.13 “ESPP Account” means an account with a Plan Service Provider, a
qualified stock brokerage or financial services firm that has been designated by
the Company to assist in administering the Plan.
     2.14 “Fair Market Value” of any Share, as of a particular date, shall mean
the price per share of Common Stock as quoted on the NASDAQ Stock Market on the
Purchase Date.
     2.15 “Participant” means an employee of the Company or any of its
Designated Subsidiaries who is an Eligible Employee and has complied with the
enrollment requirements of Section 4 and who has not withdrawn from
participation as provided in Section 4.2.
     2.16 “Terminated Participant” means a Participant that ceases to be
employed by the Company for any reason, including but not limited to death or
retirement.
     2.17 “Payroll Deduction” means an authorized deduction from an Eligible
Employee’s compensation for the purpose of making contributions to the Eligible
Employee’s Account.
     2.18 “Plan” means this FAMOUS DAVE’S OF AMERICA, INC. Employee Stock
Purchase Plan — 2008, as it may be amended from time to time.
     2.19 “Plan Administrator” means the Compensation Committee of the Board or
another Plan Administrator appointed by the Board to administer and fulfill its
duties under the Plan.

2



--------------------------------------------------------------------------------



 



     2.20 “Purchase Date” means the earliest administratively practicable
Trading Day after the end of the Purchase Period.
     2.21 “Purchase Period” means the fiscal quarters or other periods set by
the Board during which Payroll Deductions will be made under the Plan for the
purchase of Shares on the Purchase Date.
     2.22 “Purchase Price” means the Fair Market Value of the Shares on the
Purchase Date at which Shares are purchased on behalf of Participants by a Plan
Service Provider.
     2.23 “Purchase Rights” means the rights granted under this Plan to
Participants to make Payroll Deductions during Purchase Period and have a Plan
Service Provider purchase Shares at the Purchase Price on the Purchase Date
occurring after the end of the Purchase Period.
     2.24 “Purchased Shares” means the Shares purchased by a Plan Service
Provider for the Participant pursuant to this Plan.
     2.25 “Shares” means shares of the Company’s common stock traded on the
NASDAQ Stock Market.
     2.26 “Subsidiary” shall mean any present or future domestic or foreign
corporation that is or would be a “subsidiary corporation” of the Company as
that term is defined in Code Section 424(f).
     2.27 “Trading Day” means any day on which the NASDAQ Stock Exchange is open
for trading of the Company’s Shares.

3.  
Rights to Purchase Shares During Purchase Periods.

     3.1 Purchase Rights. During each Purchase Period, each Eligible Employee
may enroll in the Plan to have the Company make after-tax Payroll Deductions
from their compensation otherwise payable to them during such Purchase Period.
Such Payroll Deductions will be collected and accounted for by the Company and
will be paid to a Plan Service Provider for the purchase of Shares on the
Purchase Date that can be purchased with the aggregate amount of such Payroll
Deductions during the Purchase Period.
     3.2 Maximum Number of Shares Offered Under the Plan. The Company may limit
the number of shares that a Participant may purchase pursuant to the Plan.
     3.3 Termination of Purchase Rights on Termination of Employment. Upon
termination of a Participant’s employment with the Company for any reason
whatsoever, including but not limited to death or retirement, the Participant’s
Purchase Rights shall immediately expire and the balance of the Participant’s
Account shall be refunded to the Participant or the Participant’s estate, as
applicable, as soon as administratively practicable after such termination.

3



--------------------------------------------------------------------------------



 



4.  
Enrollment, Participation, Withdrawal, Termination.

     4.1 Enrollment. An Eligible Employee may participate in the Plan and have
the Company make Payroll Deductions pursuant to the Plan by completing and
delivering to the Company on or before the Enrollment Deadline (a) an
Enrollment/Change Form and (b) such other documentation as the Company may
specify from time to time. An Eligible Employee’s enrollment will be effective
on the first Business Day of the next Purchase Period.
     4.2 Withdrawal from Participation. A Participant may withdraw, in whole but
not in part, from participation in the Plan during any Purchase Period by
delivering to the Company an Enrollment/Change Form to withdraw, at least ten
(10) Trading Days before the end of the Purchasing Period. Upon any such
withdrawal, the withdrawing Participant, must elect in writing how the current
Purchase Period funds are to be distributed. If no election is made, all Payroll
Deductions will be sent to a Plan Service Provider pursuant to section 3.1. If
the withdrawing Participant elects to have the balance in the Participant’s
Account returned this will occur as soon as practicable.
     4.3 Re-entry after Withdrawal. A Participant who has withdrawn from the
Plan during a particular Purchase Period may not participate during the
remainder of that Purchase Period or the next Purchase Period, but may re-enroll
as of any subsequent Purchase Period, provided that the Participant is then an
Eligible Employee.
     4.4 Termination. A Terminated Participant who has an ESPP Account with the
designated Plan Service Provider may elect to; (i) obtain a certificate for the
whole number of Shares of Common Stock credited to their ESPP Account;
(ii) direct the Plan Service Provider to sell all whole Shares of Common Stock
credited to their ESPP Account and remit the proceeds plus any fractional
interest amounts, less any selling expenses, to the Terminated Participant;
(iii) direct the Plan Service Provider to transfer all whole Shares of Common
Stock credited to their ESPP Account to an individual brokerage account. If no
action is taken by a Terminated Participant, the Company is authorized to
complete the termination of the ESPP Accounts of Terminated Participants on a
semi-annual basis, and have a certificate issued for all whole Shares of Common
Stock credited to each Terminated Participant’s ESPP Account.

5.  
Payroll Deductions to Accounts.

     5.1 Authorization of Payroll Deductions. A Participant may elect (during
the enrollment process under Section 4) to make Payroll Deductions by signing
and delivering to the Company an Enrollment/Change Form on or before the
Enrollment Deadline for a Purchase Period. Such Payroll Deductions may be
limited to a specified amount of the Eligible Employee’s Eligible Compensation
payable in any Purchase Period.
     5.2 Payroll Deductions. A Participant’s agreement to make Payroll
Deductions following any Enrollment Date shall continue for all Purchase Periods
within any Calendar Year, unless the Participant elects before any subsequent
Purchase Period: (a) to change his or her Payroll Deduction for subsequent
Purchase Periods, by revising and re-submitting a written

4



--------------------------------------------------------------------------------



 



Enrollment/Change Form under Section 4; or (b) to withdraw from participation
pursuant to Section 4.2.
     5.3 Limitation on Changes. A Participant may discontinue participation in
the Plan as provided in Section 4.2, but a Participant may not, after the
Enrollment Date for any Purchase Period, otherwise alter the rate of his or her
Payroll Deductions authorized under Section 5.1, for that Purchase Period.
     5.4 Nature of Account.
     5.4.1 Accounting Device. A Participant’s Account is an account on the books
of the Company solely for the purpose of tracking a Participant’s Payroll
Deductions.
     5.4.2 Account Credits. A Participant’s Payroll Deductions shall be credited
to that Participant’s Account. Except as provided under Section 5.1,
Participants may not make any contributions other than a Payroll Deduction into
such Account, nor may payment for Shares be made from any source other than the
Participant’s Account.
     5.4.3 Account Reductions. A Participant’s Account shall be reduced by
(a) the amount of money transferred to the Plan Service Provider for the
purchase of Shares pursuant to this Plan for the account of the Participant or
by (b) the amount of money paid to the Participant by the Company on account of
the withdrawal by the Participant pursuant to Section 4.
     5.4.4 Commingling of Payroll Deductions. Any Payroll Deduction may be
commingled with the general funds of the Company and used by the Company for any
corporate purpose; and the Company shall not be obligated to segregate such
Payroll Deductions. No interest shall be paid or allowed on a Participant’s
Account.
     5.4.5 Unfunded. The Plan is unfunded and shall not create nor be construed
to create a trust or separate fund of any kind or any fiduciary relationship
among the Company, the Board, the Plan Administrator or any Participant. To the
extent a Participant acquires a right to receive payment of any unused Payroll
Deductions or any Shares from the Company pursuant to the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

6.  
Delivery of Payroll Deductions

     6.1 Delivery of Payroll Deductions. As soon as practicable after the last
day of the Purchase Period the Company shall deliver the aggregate Payroll
Deductions to the designated Plan Service Provider and that provider will as
soon as practicable thereafter purchase on the NASDAQ Stock Exchange as many
Shares as possible for the account of each Participant with the amount of the
Participant’s Payroll Deductions collected during the Purchase Period.
     6.2 Payroll Deduction/Delivery of Purchased Shares. A designated Plan
Service Provider shall be responsible for purchasing Shares on the Purchase Date
and for delivering such

5



--------------------------------------------------------------------------------



 



Shares to an ESPP Account for the benefit of each Participant in accordance with
the terms and conditions of the Plan Service Provider.
     6.3 Participant’s Rights as a Shareholder. No Participant shall have any
rights of a shareholder with respect to any Shares until the Shares have been
purchased in accordance with this Section 6 in the name of the Participant.
     6.4 Disposition/Transfer of Purchased Shares. A Participant may undertake a
sale, exchange, gift, or transfer of legal title during the Participant’s
lifetime of Purchased Shares in accordance with the terms and conditions set
forth by the Plan Service Provider.
7. Miscellaneous.
     7.1 Administration. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall be vested with full authority to
interpret the Plan; and to make, administer and interpret such rules and
regulations as it deems necessary to administer the Plan. Any determination,
decision, or action of the Plan Administrator, in connection with the
construction, interpretation, administration or application of the Plan, shall
be final, conclusive and binding upon all Participants and any and all persons
that claim rights or interests under or through a Participant. The Plan
Administrator may delegate any of its ministerial duties with respect to the
Plan to such of the Company’s other employees as the Plan Administrator may
determine.
     7.2 Rights Not Transferable; Not Subject to the Claims of Creditors. No
Participant shall be permitted to sell, assign, transfer, pledge, or otherwise
dispose of or encumber any of the Participant’s rights under this Plan. The
Participant’s Purchase Rights and other rights therein or hereunder shall not be
liable for, or subject to, a Participant’s debts, contracts or liabilities. If a
Participant purports to make a transfer, or a third party makes a claim in
respect of any such Account or other rights, whether by garnishment, levy,
attachment or otherwise, such purported transfer or claim shall be treated as a
withdrawal election under Section 4.2 and shall have no other effect on the
Participant’s rights under this Plan.
     7.3 Changes in Capitalization. In the event of any reorganization,
recapitalization, stock split, stock dividend, combination of shares of Stock,
merger, consolidation, offerings of rights, or any other change in the capital
structure of the Company, the Board or the Plan Administrator shall make such
adjustments, if any, as it may deem appropriate, subject to any required action
by the shareholders of the Company, in the number, kind and price of the Shares
that Participants are entitled to purchase pursuant to existing Purchase Rights,
and in the number of remaining available Shares.
     7.4 Amendment or Discontinuance of the Plan. The Board shall have the right
to amend or modify the Plan at any time without notice (except for any notice
expressly provided in this Plan).
     7.5 Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, that is designated by the

6



--------------------------------------------------------------------------------



 



Company from time to time for the receipt thereof. In the absence of such a
designation, the Company’s Human Resources Department, Attention: Employee Stock
Purchase Plan Administration shall be authorized to receive such notices.
     7.6 Termination of the Plan.
     7.6.1 Dissolution or Change in Corporate Structure. The Plan shall
terminate on the date of the filing of a Statement of Intent to Dissolve by the
Company or the effective date of a merger or consolidation wherein the Company
is not to be the surviving corporation, which merger or consolidation is not
between or among corporations related to the Company. Prior to the occurrence of
either of such events, on such date as the Board may determine, the Company may
permit a Participant to complete the exercise of the Participant’s Purchase
Rights, at the Purchase Price, the number of Shares that may be purchased with
the balance of that Participant’s Account.
     7.6.2 Board Action. The Plan shall terminate on an effective date
determined by the Board if and when it acts to terminate the Plan in accordance
with this Section.
     7.6.3 Refund of Account Balance. Upon termination of the Plan, the Company
shall refund to each Participant the remaining balance of each Participant’s
Account.
     7.7 Limitations on Sale of a Participant’s Shares. The Plan is intended to
provide Shares for investment and not for resale. The Company does not, however,
intend to restrict or influence the conduct of any Participant’s affairs.
Therefore, a Participant may at any time sell Purchased Shares that have been
purchased under the Plan, subject to compliance with any applicable federal or
state securities laws, including any conditions required under Section 6.4. EACH
PARTICIPANT ASSUMES THE RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF SHARES.
     7.8 Governmental Regulation. The terms and conditions of Purchase Rights
granted hereunder to, and the purchase of Shares by, persons subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), shall comply with the applicable provisions of Rule 16b-3. This Plan
shall be deemed to contain, and such Purchase Rights and any Shares issued upon
exercise thereof shall be subject to, such additional conditions and
restrictions as may be required by Rule 16b-3 to qualify for the maximum
exemption from Section 16 of the Exchange Act with respect to Plan transactions.
     7.9 No Employment Rights. Except as expressly provided in this Plan, it
does not, directly or indirectly, create any right for the benefit of any
employee or class of employees to purchase any Shares. Nor does this Plan create
in any employee or class of employees any right to continued employment by the
Company, and this Plan shall not be deemed to interfere in any way with the
Company’s right to terminate, or otherwise modify, an employee’s employment at
any time.
     7.10 Severability. If any provision of the Plan is or becomes invalid,
illegal or unenforceable in any jurisdiction, such provision shall be construed
or deemed amended to conform to applicable laws; or, if it cannot be so
construed or deemed amended without

7



--------------------------------------------------------------------------------



 



materially altering the intent of the Plan, such provision shall be stricken as
to such jurisdiction, and the remainder of the Plan shall remain in full force
and effect.
     7.11 Governing Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Minnesota.

8